Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi JP 2014202929 (see English translation for references to page and paragraph numbers provided in the applicant’s IDS).
As for claim 1, Takashi discloses a strobe device comprising: a strobe main unit 1 a light-emitting unit 10 connected to the strobe main unit so as to rotate in three-dimensional directions (see Figures 1, 2a, and 2b) an up-down direction, a front-back direction, and a right-left direction with respect to the strobe main unit (see page 2 paragraph 2); an adjustable mechanism for changing an angle and orientation of the light-emitting unit with respect to the strobe main unit in the rotatable range (movable portions of 10and 12); a drive unit (control unit 11 and movable portions of 1, page 2 paragraph 3) for driving the adjustable mechanism; and a control unit (control unit 11, page 2, paragraph 0003 and control information acquisition unit 2, Fig 3) for controlling the drive unit, the strobe device enabling bounce photography in which flash light is emitted to a reflector so as to illuminate a subject with light reflected from the reflector including a ceiling and side walls that reflect the flash light (page 1, last paragraph; page 3, first paragraph), the strobe device further comprising a distance-measuring unit (image acquisition unit 20) capable of measuring distances from the light-emitting unit to the subject, the ceiling, and at least one of the left side wall and the right side wall (see Figure 3, page 3 first paragraph, control information acquisition unit 2); wherein the control unit controls the drive unit such that the light-emitting unit has a bounce angle based on distances other than a distance from the light-emitting unit to the subject, the distances including a distance from the light-emitting unit to a main reflector that is the ceiling or one of the left side wall and the right side wall and distances from the light-emitting unit to auxiliary reflectors other than the main reflector (orientation of 10 is controlled based on bounce angle based on distances other than the subject: see distance measured using reflector R, page 3 first paragraph, which may be a ceiling or wall).
As for claim 10, Taketa further teaches an imaging device (camera C, Fig 1) comprising the strobe device according to claim 1 (see above for the limitations regarding claim 1).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi.
As for claim 2, Takashi discloses the strobe device according to claim 1, wherein the distance-measuring unit is capable of measuring distances from the light-emitting unit to the subject, the ceiling, the left side wall, and the right side wall (Fig 6, page 4, 5th paragraph); with regard to the adjustment of the device, Takashi at least suggest the capability to adjust the device such that wherein if the distance from the light-emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling and the distance from the light emitting unit to the other side wall is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the other side wall on the ceiling (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4). Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that wherein if the distance from the light-emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling and the distance from the light emitting unit to the other side wall is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the other side wall on the ceiling, to achieve a desired lighting configuration for illuminating a target area. 
As for claim 3, Takashi discloses the device as discussed above and at least suggests that the device is capable of wherein if the distance from the light- emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling and the distance from the light-emitting unit to the other side wall is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that a position of light emission on the ceiling by the light-emitting unit is shifted from a position directly above the light-emitting unit toward the other side wall according to a dimension corresponding to a difference between the distance to the ceiling and the distance to one of the side walls (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4). Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that wherein if the distance from the light- emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling and the distance from the light-emitting unit to the other side wall is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that a position of light emission on the ceiling by the light-emitting unit is shifted from a position directly above the light-emitting unit toward the other side wall according to a dimension corresponding to a difference between the distance to the ceiling and the distance to one of the side walls to achieve a desired lighting configuration for illuminating a target area.
As for claim 4, Takashi discloses that the distance-measuring unit is capable of measuring distances from the light-emitting unit to the subject, the ceiling, the left side wall, and the right side wall (Fig 6, page 4, 5th paragraph); with regard to the adjustment of the device, Takashi at least suggest the capability to adjust the device such that if the distances from the light-emitting unit to one of the side walls and the other side wall are smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward a point at equal distances from the side walls on the ceiling (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4). Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that if the distances from the light-emitting unit to one of the side walls and the other side wall are smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward a point at equal distances from the side walls on the ceiling to achieve a desired lighting configuration for illuminating a target area.

As for claim 5, Takashi discloses wherein the distance-measuring unit is capable of measuring distances from the light-emitting unit to the subject, the ceiling, the left side wall, and the right side wall (Fig 6, page 4, 5th paragraph); with regard to the adjustment of the device, Takashi at least suggest the capability to adjust the device such that , if the distances from the light-emitting unit to the side walls are not smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward the ceiling without being horizontally inclined (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4).  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that if the distances from the light-emitting unit to the side walls are not smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward the ceiling without being horizontally inclined, to achieve a desired lighting configuration for illuminating a target area.
As for claim 6, Takashi discloses wherein the distance-measuring unit is capable of measuring distances from the light-emitting unit to the subject, the ceiling, the left side wall, and the right side wall (Fig 6, page 4, 5th paragraph); with regard to the adjustment of the device, Takashi at least suggest the capability to adjust the device such that, if the distance from the light-emitting unit to one of the side walls is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward the ceiling without being horizontally inclined, and if the distance from the light-emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the other opposite side wall on the ceiling (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4).  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that if the distance from the light-emitting unit to one of the side walls is larger than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that the light-emitting unit is directed toward the ceiling without being horizontally inclined, and if the distance from the light-emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the other opposite side wall on the ceiling, to achieve a desired lighting configuration for illuminating a target area.
As for claim 7, Takashi discloses the device as discussed above and at least suggests that the device is capable of wherein if the distance from the light- emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that a position of light emission on the ceiling by the light-emitting unit is shifted from a position directly above the light-emitting unit toward the other side wall according to a dimension corresponding to a difference between the distance to the ceiling and the distance to one of the side walls (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4). Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the distance such that wherein wherein if the distance from the light- emitting unit to one of the side walls is smaller than the distance from the light-emitting unit to the ceiling, the control unit controls the drive unit such that a position of light emission on the ceiling by the light-emitting unit is shifted from a position directly above the light-emitting unit toward the other side wall according to a dimension corresponding to a difference between the distance to the ceiling and the distance to one of the side walls to achieve a desired lighting configuration for illuminating a target area.
As for claims 8, Takashi discloses wherein the distance-measuring unit measures a distance from the light-emitting unit to the main reflector including one of the left side wall and the right side wall and a distance from the light-emitting unit to the auxiliary reflector including the ceiling (Fig 6, page 4, 5th paragraph);  is capable of measuring distances from the light-emitting unit to the subject, the ceiling, the left side wall, and the right side wall (Fig 6, page 4, 5th paragraph); with regard to the controller, Takashi at least suggest the capability to have the control unit controls the drive unit such that the light-emitting unit is inclined toward a position close to the ceiling on one of the left side wall and the right side wall according to the distance from the light-emitting unit to one of the side walls and the distance from the light- emitting unit to the ceiling (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4; control unit 11 and control information acquisition unit 2 can adjust the device according to data acquired from the imaging region, page 2-3).  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the device such that the control unit controls the drive unit such that the light-emitting unit is inclined toward a position close to the ceiling on one of the left side wall and the right side wall according to the distance from the light-emitting unit to one of the side walls and the distance from the light- emitting unit to the ceiling to achieve a desired lighting configuration for illuminating a target area.
As for claim 9, see above for the discussion regarding Takashi. Takashi at least suggests wherein if the distance from the light- emitting unit to the ceiling is smaller than the distance from the light-emitting unit to one of the side walls, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the ceiling on one of the side walls. (capable of adjusting to desired configuration based on calculations on distance: see Fig 2a, 2b, 4, and 6 and pages 3 and 4; control unit 11 and control information acquisition unit 2 can adjust the device according to data acquired from the imaging region, page 2-3).  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), it would have been obvious for one having ordinary skill in the art to optimize the device such that wherein if the distance from the light- emitting unit to the ceiling is smaller than the distance from the light-emitting unit to one of the side walls, the control unit controls the drive unit so as to incline the light-emitting unit toward a position close to the ceiling on one of the side walls, to achieve a desired lighting configuration for illuminating a target area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OOYAMA ''589, KHUNTIA '198, YAMAMOTO ‘390 and TAKENAKA '754 are all cited as being references relative to the instant invention for teaching bounce photography type of devices that utilize a light source, reflecting light off of a wall or ceiling, and using a distance measuring system to optimize flash illumination for photography purposes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875